Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 6, 11, and 19 are presented for examination.
Claims 1, 6, 11 and 19 are amended. 
Claims 2-5, 7-10, 12-18, and 20 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 Section II, filed March 15, 2022, with respect to claims 1, 6, 11, and 19  have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 6, 11, and 19  have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 6, 11, and 19  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 11, and 19   are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 6, 11, and 19 … a radio resource control (RRC) message including a packet duplication information for a packet data convergence protocol (PDCP) configuration and allowed serving cell information for a logical channel configuration, wherein PDCP entity is configured with a primary radio link control (RLC) entity associated with primary logical channel (P-LCH) and a secondary RLC entity associated with a secondary logical channel (S-LCH);  receiving, from the base station, a media access control (MAC) control element (CE) including an indication for instructing activation or deactivation of a packet duplication;  in case that the indicator instructs the deactivation of the packet duplication, identifying whether a carrier aggregation (CA) based packet duplication is configured or a dual connectivity (DC) based packet duplication is configured: if the CA based packet duplication is configured, transmitting a packet to the P-LCH, wherein the allowed serving cell information is not applied to determine serving cells, and if the DC based packet duplication is configured, transmitting the packet to the P-LCH or S-LCH, and in case that the indicator instructs the activation of the packet duplication, performing the packet duplication on the packet and identifying whether the CA based packet duplication is configured or the DC based packet duplication is configured: if the CA based packet duplication is configured, transmitting the packet and a duplicated packet to the P-LCH and the S-LCH associated with each allowed serving cell based on the allowed serving cell information, and if the DC based packet duplication is configured, transmitting the packet and the duplicated packet to the P-LCH of a master cell group (MCG) and the S-LCH of a secondary cell group (SCG)… and in combination with other limitations recited as specified in claims 1, 6, 11, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Huawei (3GPP TSG RAN WG2 #100 Meeting, PBR configuration for duplication DRB, R2-1712732 discloses a duplicated  RLC  entity is  established, and when  duplication configuration  is  activated  for  such  radio bearer,  the  two  RLC entities  associated  with this  radio  bearer  will be  used  to  send  duplicated  PDCP  PDUs.
3GPP (3GPP TS38.321V2.0.0, Medium Access Control (MAC) protocol specification) discloses receiving an indication of PDCP duplication for a DRB configured through an MAC CE and performing the packet duplication for the DRB.
Shah (US Pub. No.:2020/0205050) discloses when duplication is configured for a radio bearer by RRC, an additional RLC entity and an additional logical channel are added to the radio bearer to handle the duplicated PDCP PDUs. Duplication at PDCP therefore consists in sending the same PDCP PDUs twice via two "legs": once on the original RLC entity and a second time on the additional RLC entity. When doing so, the original PDCP PDU and the corresponding duplicate shall not be transmitted on the same carrier. The two different logical channels can either belong to the same MAC entity (CA, Carrier Aggregation) or to different ones (DC, e.g., Dual Connectivity).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469